Citation Nr: 0709391	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-21 695	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an increased rating for left thigh myositis 
ossificans, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had active duty peacetime service from October 
1989 to March 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran's left thigh myositis ossificans is currently 
productive of no more than moderate muscle impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left thigh myositis ossificans have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.71a, 4.73, Diagnostic Codes 5023, 5314, 5252, 5253, 5260, 
and 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in February and April 2004, 
prior to the initial decision on the claim in May 2004, and 
again provided notice in March and May 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the February 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for an increased evaluation for his 
service-connected disability.  Specifically, the RO stated 
that the evidence must show that the veteran's service-
connected condition has gotten worse.

The notice letter described the information and evidence that 
VA would seek to provide including all records held by 
federal agencies to include records from the military, VA 
hospitals, or the Social Security Administration (SSA).  
Additionally, the letter noted that VA would make requests 
for records not held by a federal agency, such as medical 
records from state or local governments, private doctors and 
hospitals, or current or former employers.
The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any recent (within the past 24 months) 
treatment records pertinent to his condition, including 
private treatment records.  

Finally, the "fourth element," was also satisfied.  
Specifically, the April 2004 letter asked the veteran to let 
VA know of any other evidence or information that he thought 
would support his claim, and to send any evidence in his 
possession that pertains to his claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased rating for a left thigh 
condition.  In a letter dated in March 2006, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In any event, any defects (as to substance 
or timeliness) in the notice as to the assigned disability 
rating or effective date are rendered moot as an increased 
rating is not warranted.  

The veteran underwent a March 2004 VA examination to evaluate 
his service-connected disability.  The veteran disputed the 
accuracy of this examination in his Form 9, received by VA in 
June 2005.  The Board notes that additional VA examinations 
to evaluate the veteran's service connected disability were 
scheduled in November 2005, and again in June 2006.  The 
Board notes that the veteran must be properly informed of his 
scheduled VA examinations, and he should be given notice of 
the consequences of failure to report for the examinations, 
including an explanation of the provisions of 38 C.F.R. § 
3.655.  If the veteran does not report for the examination, 
the claims folder should include clear documentation of his 
failure to report.

In a November 2005 letter to the RO, the veteran noted that 
he could not attend the November 2005 VA examination because 
he was incarcerated and the institution would not take him to 
the VA facility.  The veteran requested that either a VA 
examiner come to the correctional institution or that VA 
schedule an examination after his release.  A December 2005 
VA memorandum confirmed that the November 2005 VA examination 
had been cancelled, but stated that the veteran had not been 
denied examination solely due to incarceration.  The 
memorandum noted that the veteran could reschedule an 
examination at his own convenience.  

After the veteran's release from prison, noted on a report of 
contact as April 11, 2006, VA sent him a letter dated in May 
2006.  The May 2006 letter informed the veteran that a VA 
medical facility would contact him about an examination, and 
noted that without an examination, VA might have to deny his 
claim or he would receive less money.  The veteran was 
scheduled for a VA examination on June 8, 2006.  It was noted 
that the veteran cancelled this appointment due to car 
trouble.  The veteran's VA examination was rescheduled for 
June 26, 2006.  It was noted that the veteran cancelled this 
appointment because he does not have a stable place to stay.  

In a letter to the veteran dated in August 2006, VA noted 
that he had cancelled two VA examinations and asked if he was 
willing and able to report for another examination.  The 
Board notes that all VA correspondence was sent to the 
veteran's last known address and was not returned as 
undeliverable.  In a September 2006 letter, the veteran's 
representative rested the appeal on the answer to the SOC.  
The veteran sent a letter to VA dated in October 2006, and 
did not request another VA examination.

The Board concludes that VA made attempts to afford the 
veteran an examination that would assess the current severity 
of his disability.  The Board finds that while the veteran 
was not provided with notice of the specific provisions of 
38 C.F.R. § 3.655, he was informed of the importance of a VA 
examination, notably that without one, his claim might be 
denied.  Further, after cancelling his first June 2006 VA 
examination, the veteran was scheduled for another one, which 
he also cancelled.  The veteran has not since indicated a 
desire to present for another examination.  Further, the 
veteran's representative indicated a desire to proceed in the 
October 2006 letter.  The Board will proceed based on the 
evidence on record.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available VA and private 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  The veteran 
was afforded a VA examination to evaluate his service-
connected disability in March 2004.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to his claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

The veteran seeks an increased rating for left thigh myositis 
ossificans, which is currently evaluated as 10 percent 
disabling.  The Board has thoroughly reviewed all the 
evidence of record, to include but not limited to statements 
of the veteran; a private x-ray report dated in February 
2004, a March 2004 VA examination, and Department of 
Corrections' treatment records dated in 1997 through 2005.  
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence does not 
support an increased rating.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's myositis ossificans of the left thigh is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5023.  The pertinent provisions 
of 38 C.F.R. § 4.71a, DCs 5013 through 5024, note that the 
diseases under these codes, including myositis ossificans, 
are rated on limitation of motion of affected parts, as 
arthritis, degenerative.  

The Board considered, but did not limit its consideration to, 
the following codes in evaluating the veteran's disability:  
38 C.F.R. § 4.73 DC 5314 Group XIV anterior thigh group; 
38 C.F.R. § 4.71a DC 5252 limitation of flexion of thigh, DC 
5253 impairment of thigh, DC 5260 limitation of flexion of 
leg, and DC 5261 limitation of extension of leg.  The Board 
also considered 38 C.F.R. § 4.40, 4.45, 4.55, 4.56, and 4.59.  
See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under DC 5314 for ratings of muscle injuries in Group XIV, 
the anterior thigh group, a 10 percent rating is given for 
moderate impairment under 38 C.F.R. § 4.56(2), and a 30 
percent rating is given for moderately severe impairment 
under 38 C.F.R. § 4.56(3).

Under DC 5252 for limitation of flexion of the thigh, a 10 
percent rating is given when flexion is limited to 45 
degrees, and a 20 percent rating is given when flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a DC 5252.

Under DC 5253 for impairment of thigh, a 10 percent rating is 
given for limitation of rotation of the thigh, cannot toe-out 
more than 15 degrees of the affected leg and for limitation 
of adduction of the thigh, cannot cross legs.  A 20 percent 
rating is given for limitation of abduction of the thigh, 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a DC 5253.

Under DC 5260 for limitation of flexion of the leg, a 10 
percent rating is given when flexion is limited to 45 
degrees, and a 20 percent rating is given when flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a DC 5260.  
Under DC 5261 for limitation of extension of the leg, a 10 
percent rating is given when extension when limited to 10 
degrees, and a 20 percent rating is given when extension is 
limited to 15 degrees.  38 C.F.R. § 4.71a DC 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).
 
The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  The provisions of 38 
C.F.R. § 4.45 state that when evaluating the joints, inquiry 
will be directed as to whether there is less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.
 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Turning to the evidence of record, a February 2004 private x-
ray report of the veteran's left femur revealed a callus 
formation in the mid anterior aspect of the left femoral 
shaft that was found to represent possible old trauma.  

A March 2004 VA examination was undertaken to evaluate the 
veteran's present level of disability.  The veteran was 
diagnosed with myositis ossificans secondary to a left thigh 
deep muscle contusion.  The veteran denied reinjuring his 
left anterior thigh or requiring surgical intervention since 
his last VA rating evaluation in April 1998.  The veteran 
complained of intermittent pain in his left anterior thigh on 
a daily basis, which he stated can last from ten minutes to 
two hours, and is associated with occasional swelling.  The 
veteran rated his pain as 6 out of 10, and described it as a 
throbbing sensation that sometimes is a shooting pain through 
the entire anterior thigh muscle.  The report indicated that 
a flare-up of pain is aggravated by standing more than an 
hour, walking longer than ten to fifteen minutes, or 
excessive use of walking upstairs, but the veteran denied 
problems with walking downstairs.  

The veteran claimed that excessive running can aggravate the 
pain, but noted that he can still play basketball, but is 
limited to one game.  The veteran denied any erythema, 
warmth, numbness, or weakness.  During a flare-up of pain, 
the veteran denied any limitation with weight bearing or 
moving the left hip and knee.  The veteran stated that it 
hurt to walk on his left leg and he cannot play basketball 
when having a flare-up of pain, but he can still walk and 
stand.  Additionally, it was noted that the veteran stated 
that walking, standing, and carrying dishes for more than six 
hours during a kitchen duty shift (the veteran was 
incarcerated at the time of this examination) will cause pain 
of the left anterior thigh muscle.  Upon his release from 
prison, the veteran felt he would not be able to do any 
strenuous heavy labor type jobs due to the anterior thigh 
pain, but denied concerns with performing light manual labor 
or sedentary type work.  

The physical examination revealed that both quadriceps 
muscles had a normal appearance without any evidence of 
atrophy or muscle herniation.  The circumference of the left 
mid thigh measured 60 cm and the right mid thigh measured 
59.5 cm.  There was full range of motion of the left hip and 
left knee without painful motion, swelling, erythema, or 
heat.  On full flexion of the left hip, the veteran 
complained of a pulling type pain to the left quadriceps 
muscles, but no pain upon palpation.  The muscle strength of 
the bilateral hip flexors was 5 out of 5 and knee strength 
with flexion-extension of both knees was 4 out of 5 on the 
left, and 5 out of 5 on the right.  

There was no evidence of any muscle herniation against 
resistance or loss of muscle function.  It was noted that the 
veteran could rise up on his toes without affecting his left 
quadriceps muscles or causing pain.  Finally, the veteran was 
observed to have a normal gait while ambulating approximately 
100 feet down the hall from the examination room towards the 
exit of the health services unit.  The conclusion of the 
examination was that the veteran's disability of chronic 
myositis ossificans of the left quadriceps muscle was 
unchanged since the last examination in April 1998.

Department of Corrections treatment records dated from 2003 
to 2005 that the veteran copied and submitted to VA revealed 
that the veteran complained of chronic left thigh pain 
without swelling or limited range of motion.  In January 
2005, the veteran complained that he was having problems 
walking and that his thigh hurt when he sat too much.  

The Board finds that the veteran's symptoms more closely 
approximate a 10 percent rating.  Specifically, the veteran's 
disability more closely approximates a moderate (10 percent) 
than a moderately severe (30 percent) rating under 38 C.F.R. 
§ 4.56 DC 5314.  To warrant a 30 percent disability rating 
under 38 C.F.R. § 4.56 
DC 5314, there needs to be a record of consistent complaint 
of cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) and, if present, evidence of 
inability to keep up with work requirements.  The cardinal 
signs and symptoms are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

The March 2004 VA physical examination found no evidence of 
atrophy or muscle herniation.  In fact, the quadriceps 
muscles were noted to have a normal appearance.  There was no 
evidence of any muscle herniation against resistance or loss 
of muscle function.  Further, it was noted that the veteran 
had a normal gait while ambulating approximately 100 feet.  
The veteran denied any weakness, limitation with weight 
bearing, or limitation of moving his left hip or knee.  There 
was no loss of muscle function.  
The veteran stated that walking, standing, and carrying 
dishes for more than six hours caused pain of his left 
anterior thigh muscle.  Additionally, the veteran felt that 
he would not be able to perform any strenuous heavy labor 
type jobs due to anterior thigh pain.  While the veteran 
experienced thigh pain after six hours of work, there is no 
evidence of consistent complaints of any of the cardinal 
signs and symptoms listed in paragraph (c) or an inability to 
keep up with work requirements, which would support a 30 
percent rating.  38 C.F.R. § 4.56(3), 4.71a, DC 5314.  

Additionally, the veteran had full range of motion of the 
left hip and left knee, without painful motion, swelling, 
erythema, or heart, and full muscle strength of the bilateral 
hip flexors.  The veteran complained of a pulling type pain 
to the left quadriceps muscles on full flexion of the left 
hip.  His left knee strength was 4 out of 5.  However, the 
aforementioned evidence is insufficient to support an 
increased rating under any relevant criteria provided in the 
VA Schedule for Rating Disabilities.  38 C.F.R. § 4.71a, DC 
5253, 5260, and 5261.  The Board notes that the veteran's 
complaints of pain and reduced range of motion of the left 
knee are accounted for in the assignment of a 10 percent 
rating.  38 C.F.R. §§ 4.40 and 4.59.  

The Board notes that the veteran contended in the Form 9, 
received by VA in June 2005, that his March 2004 VA 
examination was inadequate and mischaracterized his 
disability.  In an October 2006 letter, the veteran claimed 
that he was constantly having problems with standing, 
walking, running, and climbing stairs causes constant pain.  
The veteran felt that his opportunities for employment were 
diminished because of his disability.  However, the assigned 
10 percent rating has been assigned based on the average 
impairment such a disability would pose to employment.  
Moreover, the veteran was given opportunities to undergo 
other VA examination to evaluate his disability in November 
2005 and June 2006 but was unable to attend the November 2005 
examination and cancelled both of his June 2006 examinations.  
The veteran did not indicate that he wanted another VA 
examination in his October 2006 letter.  Therefore, the Board 
has adjudicated the claim based on the evidence of record.

While the Board observes that the veteran sincerely believes 
that his disability has gotten worse, the Board notes that 
he, as a layperson, cannot provide the kind of medical 
evidence needed regarding the degree of impairment resulting 
from his service-connected disability to enable the Board to 
assess the degree of disability in accordance with the rating 
criteria.  See Espiritu v. Derwinski, 2 Vet. App. 492, 294 
(1992).  As a consequence, the Board affords greater 
probative weight to the March 2004 VA medical examination, 
the findings on which do not meet the criteria for an 
increased rating. 

In conclusion, the Board finds that veteran's present 
reported level of disability more nearly approximates the 
criteria for a 10 percent disabling rating, but not higher, 
under the schedule.  Therefore, the veteran's claim for an 
increased disability rating is not warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).




ORDER

Entitlement to an increased rating for left thigh myositis 
ossificans, currently evaluated at 10 percent, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


